Citation Nr: 1520836	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-48 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Meniere's disease


REPRESENTATION

Appellant represented by:	Jon M. Brown, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for Meniere's disease.  A July 2014 Board decision denied entitlement to service connection for polyarteritis nodosa (PAN).  However, a subsequent Board decision in February 2015 vacated the July 2014 decision, granted entitlement to service connection for PAN, and remanded the issue of entitlement to service connection for Meniere's disease for further development.

Specifically, in its February 2015 decision, the Board found that VA medical opinions obtained in November 2012 and December 2012 were not adequate, as they only concluded that the Veteran's Meniere's disease was less likely as not caused by his exposure to loud noise and treatments for external otitis in service and did not address whether the Veteran's Meniere's disease was in any way related to his claimed head injuries in service, or proximately caused, or aggravated, by his service-connected tinnitus.  As such, the Board determined that a remand was required to obtain a supplemental medical opinion in the matter.  In addition, the Board's February 2015 decision instructed the RO to obtain any outstanding VA treatment records from the VA Healthcare System in Minneapolis, Minnesota, and any associated outpatient clinics dated from November 2013 to the present.

However, upon review of the claims file, it does not appear that any of the development requested by the Board in its February 2015 remand has been conducted.  Rather, several documents were submitted by the Veteran's representative, including a March 2015 memorandum from a private physician hired by the representative to develop the Veteran's claim, and two Disability Benefits Questionnaires dated in April 2015 by the same private physician.  Significantly, additional treatment records were not obtained from the VA Healthcare System in Minneapolis, Minnesota; the supplemental VA medical opinion was not obtained; and the claim of entitlement to service connection for Meniere's disease was not readjudicated.  The Board also notes that a rating decision was not issued implementing the Board's February 2015 decision to grant entitlement to service connection for PAN.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case must again be remanded to obtain any outstanding VA treatment records as well as an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the VA Healthcare System in Minneapolis, Minnesota, and any associated outpatient clinics dated from November 2013 to the present.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the November 2012 VA ear disease examination, if available, to determine the etiology of the Veteran's Meniere's disease.  If the November 2012 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  

The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should provide an opinion regarding as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed Meniere's disease is related to service, specifically to include the claimed head injuries in service.

The examiner should also offer an opinion as to whether the Veteran's Meniere's disease is at least as likely as not (i.e., 50 percent probability or more) either proximately due to, or chronically aggravated by, his service-connected tinnitus.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for the opinions expressed.

3.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




